Case: 11-10103     Document: 00511692028         Page: 1     Date Filed: 12/12/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 12, 2011

                                      No. 11-10103                         Lyle W. Cayce
                                                                                Clerk

JENARA STEELE; SHANNON STEELE,

                                                  Plaintiffs-Appellants
v.

GREEN TREE SERVICING, L.L.C.; REO PROPERTIES CORP.,

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:09-CV-603


Before HIGGINBOTHAM, DAVIS, and STEWART, Circuit Judges.
PER CURIAM:*
        We affirm for essentially the reasons stated by the district court.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.